NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       MANUEL TEBAQUI, Petitioner.

                         No. 1 CA-CR 19-0259 PRPC
                             FILED 9-17-2019


     Petition for Review from the Superior Court in Navajo County
                            No. CR201500114
                 The Honorable Robert J. Higgins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Bradley W. Carlyon
Counsel for Respondent

Manuel Tebaqui, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Lawrence F. Winthrop, and
Judge Michael J. Brown delivered the decision of the Court.
                            STATE v. TEBAQUI
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Manuel Tebaqui seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s first
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537,
538, ¶ 1 (App. 2011) (petitioner has burden of establishing abuse of
discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2